Citation Nr: 1704831	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  03-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2016, the Veteran submitted an application for specially adapted housing or a special home adaptation grant; this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

When the case was before the Board in May 2013, it was remanded for further development and adjudicative action.  Although the Board regrets further delay, an additional remand is required.

In December 2015 Supplemental Statement of the Case (SSOC), the RO denied entitlement to service connection for pes planus.  In January 2016, the Veteran's representative submitted a completed VA Form 9 along with a cover letter indicating that the Form 9 was in response to the December 2015 SSOC.  On the VA Form 9, the Veteran checked the box requesting that he be afforded a hearing before a Veterans Law Judge at the local VA office (Travel Board hearing).  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn this hearing request.  As the RO schedules Travel Board hearings, a remand is warranted to comply with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

